     Case 1:19-cv-07210-MKV Document 40 Filed 04/02/20 Page 1 of 2



                       CILENTI & COOPER, PLLC
                                   ATTORNEYS AT LAW
                                         10 Grand Central
                                   155 East 44th Street - 6th Floor
                                    New York, New York 10017
                                               _____
                                     Telephone (212) 209-3933
                                     Facsimile (212) 209-7102



                                                   April 2, 2020

                                                   STATUS REPORT

BY ECF
Hon. Mary Kay Vyskocil, U.S.D.J.
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

              Re:      Miguel Angel Suarez, et. al. v. Brasserie Felix, Inc., et al.
                       Case No. 19 Civ. 7210 (MKV) (RWL)

Dear Judge Vyskocil,

        We are counsel to the plaintiffs in the above-referenced FLSA matter for unpaid
wages, minimum wages, and overtime compensation. We write with reference to the
court’s order dated March 25, 2020 [Docket 38] and provide this status report; and in
response to defense counsel’s letter filed yesterday requesting a stay due to bankruptcy
[Docket 39]. Counsel did not confer with the undersigned before filing so we respectfully
ask the court to permit this separate correspondence.

        This is an action for unpaid wages under the Fair Labor Standards Act, as
amended, 29 U.S.C. §§ 201, et seq., (“FLSA”), and the New York Labor Law, §§ 190, et
seq. (“NYLL”) There are twelve (12) plaintiffs; they are not pursuing the case as a
collective action.

        Plaintiffs worked at defendant’s French restaurant in SoHo. Plaintiffs can be
divided into two (2) category of workers. The first eight (8) named plaintiffs worked in
the front of the house, as buspersons and food runners. They allege that they were paid
either no wages at all (i.e., Carlos Rangel; Juan Cuervo; Gustavo Jacobo Peralta) or they
were paid for twenty-four (24) hours (at below minimum wage), but they actually worked
many more hours each week.

       The remaining four (4) individuals worked in the kitchen and allege they were
paid a flat weekly salary without regard to their actual working hours, and without
     Case 1:19-cv-07210-MKV Document 40 Filed 04/02/20 Page 2 of 2

Hon. Mary Kay Vyskocil, U.S.D.J.
April 2, 2020
Page 2

overtime compensation. All of the plaintiffs were long-term employees. Two (2) of them
remain employed.

       The parties exchanged thousands of pages of documents, constituting the universe
of “payroll records” available with reference to the individual plaintiffs, and met with a
court-appointed mediator pursuant to an order of the District Court. The parties have not
conducted depositions.

        On or about January 21, 2020 the corporate defendant filed a voluntary petition
for bankruptcy pursuant to Chapter 11 [Docket 20-40362-ess]. And as per counsel’s
correspondence, the individual defendants also recently filed for protection under Chapter
11 of the Bankruptcy Code.

       Plaintiffs in this action are the primary creditors and the impetus for the
bankruptcy. While their claim is disputed, the amount of damages alleged approaches
four million dollars ($4,000,000.00), inclusive of liquidated damages.

         Pursuant to the District Court’s order of January 3, 2020, discovery was to be
completed by June 30, 2019. [Docket 32]. As the court and undersigned have been
notified of bankruptcy filings, plaintiffs respectfully request that the parties be ordered to
file a status report within one hundred eighty (180) days.

       We thank the court for its consideration of this matter.

                                       Respectfully submitted,
                                       /s/ Peter H. Cooper
                                       Peter H. Cooper
cc: Defense Counsel (Via ECF)
